UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6947


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD TERRELL RICE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.     Margaret B. Seymour, Senior
District Judge. (7:99-cr-00902-MBS-1; 7:14-cv-01805-MBS)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Terrell Rice, Appellant Pro Se.  Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Terrell Rice seeks to appeal the district court’s

order    dismissing        as   successive       his    28    U.S.C.     § 2255      (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate      of    appealability.             28      U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent      “a    substantial      showing         of    the   denial      of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that     reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,        537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Rice has not made the requisite showing.                     Accordingly, we deny a

certificate      of       appealability     and        dismiss     the     appeal.        We

dispense     with        oral   argument     because         the    facts    and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3